Citation Nr: 0119237	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-23 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an extended period of eligibility in which to 
receive vocational rehabilitation training pursuant to 
Chapter 31, Title 38, United States Code.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant had active military service from January 1974 
to May 1985.  This matter comes before the Board of Veterans' 
Appeals (Board) from unfavorable determinations by the 
Nashville Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The appellant was initially approved to enter vocational 
rehabilitation training in 1986.  He made unsatisfactory 
progress in several different programs due mainly to frequent 
withdrawals from his courses and poor attendance.  His VA 
counselors expressed some doubt over his ability to 
successfully pursue a training program leading to a four-year 
college degree (see, e.g., the August 1990 amendment to the 
Individualized Written Rehabilitation Plan).  The appellant 
also failed to keep his VA counselors informed of his many 
changes in enrollment, and several overpayments were 
generated when he accepted and negotiated Chapter 31 
subsistence allowance checks erroneously issued to and 
received by him during periods in which he was not attending 
any classes.  He also frequently failed to report for 
necessary counseling, and he was eventually placed in 
"Discontinued" status in May 1993 when it was learned that 
he had relocated to Kuwait in order to accept employment 
there.  His 12-year period of eligibility in which to receive 
Chapter 31 benefits expired on August 23, 1997.  See 
38 C.F.R. § 21.42(a) (2000).  

At the present time, the appellant has established 
entitlement to service connection for tinea pedis, rated 
30 percent disabling; bilateral pes planus, rated 30 percent 
disabling; arthritis of the right ankle, rated 20 percent 
disabling; arthritis of the left ankle, rated 20 percent 
disabling; hallux rigidus on the right, rated 10 percent 
disabling; hallux rigidus on the left, rated 10 percent 
disabling; and sinusitis with headaches, rated 10 percent 
disabling.  The service-connected disabilities are rated 
80 percent disabling, in combination.  His service-connected 
disabilities make it inadvisable for the appellant to pursue 
employment which involves prolonged standing or walking, or 
exposure to a dusty environment.  Nevertheless, he most 
recently sought and accepted employment as a mail carrier 
with the U.S. Postal Service which, not surprisingly, was 
unsuccessful due to his physical limitations.  This 
employment was terminated in December 2000.  

The appellant has extensive employment experience, both in 
the military and afterwards, in various supervisory and 
clerical positions in the fields of supply, logistics and 
quality control.  He voluntarily resigned from his last such 
position, in which he earned $4400 per month, in May 1996.  
He has also owned and operated a restaurant, although 
unsuccessfully.  He is also a licensed and ordained minister.  
He voluntarily resigned from his last ministerial position, 
in which he earned $2400 per month, in May 1999.  He has 
admitted that neither of his last two jobs caused him any 
physical problems.  

The appellant has most recently requested additional 
vocational rehabilitation training pursuant to Chapter 31 
with the idea of pursuing further undergraduate- and 
graduate-level training in the ministry, or to qualify as a 
Christian family and marriage counselor.  The RO has 
determined that he does not have a serious employment 
handicap, which is required in order to obtain an extended 
period of eligibility in which to pursue Chapter 31 training 
after the expiration of the initial, 12-year period of 
eligibility.  

In the Appellant's Brief filed with the Board in April 2001, 
the appellant's representative has correctly noted that the 
statement of the case "provided no regulations regarding the 
eligibility termination date and how the date was 
calculated," and is therefore "insufficient."  
Furthermore, the appellant submitted evidence to the RO in 
December 2000, after the claims file had been sent to the 
Board, which was forwarded to the Board without the waiver by 
the appellant required by 38 C.F.R. § 20.1304(c).  

Additionally, the Board has noted that the RO has cited to 
certain provisions set forth in a VA Circular to support the 
finding that the appellant does not have a serious employment 
handicap; however, these non-regulatory provisions can be 
given no effect when, as here, the controlling regulation 
(38 C.F.R. § 21.52(c)(2) mandates a finding that there is a 
serious employment handicap.  Cf. Davenport v. Brown, 7 Vet. 
App. 476 (1995) (statutory language that Chapter 31 benefits 
were mandatory if a claimant met two requirements left no 
room for VA to impose additional restrictions on entitlement 
by regulation).  It appears to the Board that the real 
question at issue is whether the appellant has an employment 
handicap at all in view of the provisions found at 38 C.F.R. 
§ 21.51(f)(2)(i).  It is noted that, as recently as June 
1999, the Waco RO denied the appellant's request for 
additional Chapter 31 training on precisely this basis.  

Finally, in November 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became law.  Among other things, it abolishes the threshold 
requirement for a well-grounded claim and establishes new 
criteria and procedures for VA's duty to assist claimants in 
the development of the evidence necessary to substantiate 
their claims.  Id. (to be codified at 38 U.S.C. §5103A).  As 
the RO has not yet considered whether any additional 
notification or development is required under the VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a final decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (July 1992)(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this appeal is hereby remanded for the following 
further actions:  

1.  The RO should review the evidence of 
record and ensure that all additional 
evidentiary development action required 
by VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of VCAA (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.  The RO should also refer to 
any pertinent guidance, including Federal 
Regulations, that has been or is 
subsequently provided.  

2.  The RO should next review all of the 
relevant evidence and readjudicate the 
claim seeking additional Chapter 31 
vocational rehabilitation training.  
Particular attention should be paid to 
the provisions found at 38 C.F.R. 
§ 21.51(f)(2)(i).  As noted above, a 
finding of a serious employment handicap 
is mandated by 38 C.F.R. § 21.52(c)(2), 
if that stage is reached in the 
adjudication of the claim.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  Note: this supplemental statement of 
the case should reflect a citation to 38 C.F.R. § 21.42(a) 
and an explanation of how the ending date was calculated.  In 
accordance with proper appellate procedures, the case should 
then be returned to the Board for further appellate 
consideration.  The appellant need take no further action 
until he is so informed, but he may furnish additional 
evidence and/or argument on the remanded matters while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


